Case 2:20-mc-50804-LJM ECF No. 8-1, PagelD.88 Filed 10/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

thomas-jamas: brown-bey
Thomas James Brown ss. A

Plaintifi{s), Case No. 20-me-50805

WS.
Judge Berard A. Friedman es, &
POLICE & FIRE RETIREMENT SYSTEM _ , Ne awh
CITY OF DETROIT  &
STATE OF MICHIGAN Vig

/

 

TITLE OF DOCUMENT .
70162070000002 | 93338 Notice of default-Michael Duggan-David Cetlinski mailed 7-13-20
70162070000002 194311 aflidavit of written ucc PFRS-IRS correction 6.2.20
70171450000103678752 FREEDOM OF INFORMATION ACT REQUEST PFRS & IRS mailed 11-
28-18
70173040000026779384 Acting as Agent of Foreign Principal mailed 7-23-18
Document Text

By Denne lene Vyacisr * \ye.

Signature of Filer tas oY, oot Peeyods oo >)
Date: October 2, [2020] 1441

no nas Wir ye \nrouwn\ney
Printed Name ~~

elo \ see ils

Street Address Wnuk Ake GQadked Stake

. Dero dvdargavi ABZOE" seal
City, State, Zip Code

DAB -2271-GO_
Telephone Number
